              Case 2:19-cv-01987-RSM Document 180 Filed 08/10/21 Page 1 of 3




 1                                                                  The Honorable Ricardo S. Martinez
 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8
     RUSSELL H. DAWSON, et al
 9
                                Plaintiffs,                NO. 2:19-cv-01987-RSM
10
                                                           ORDER ON PLAINTIFFS’ MOTION
11          vs.
                                                           FOR LCR 5(g) SEALING OF
12                                                         RECORDS
     SOUTH CORRECTIONAL ENTITY
     (“SCORE”), et al;
13                                                         Clerk’s Action Required

14                              Defendants.

15          THIS MATTER, having come on regularly for hearing before the above Court upon

16   Plaintiffs’ Motion for LCR 5(g) Review (Dkt. #171), and the Court having fully considered the

17   materials filed, now, therefore:
18
            This Court FINDS, as follows:
19
            Plaintiffs have submitted 34 videos in conjunction with their Opposition to Defendant
20
     NaphCare’s Motion for summary judgment. The videos are jail surveillance videos from the
21
     SCORE facility. As such, they depict the layout of the jail, entry and exit points, and locations
22

23   and the angles of cameras. In addition, the videos depict Ms. Rodriguez naked, and later, dying. If

24   released, details about the jail will be released to the public. In addition, images of Ms. Rodriguez
25   naked and dying will also be released to the public. This creates safety risks for the jail and would
26

27
     ORDER ON PLAINTIFFS’ MOTION FOR LCR                                 KRUTCH LINDELL BINGHAM JONES, P.S.
                                                                                    3316 Fuhrman Ave E
     5(g) REVIEW - 1                                                                       Suite 250
                                                                                  Seattle, Washington 98102
     2:19-cv-01987-RSM                                                      TEL. 206.682.1505  FAX 206.467.1823
              Case 2:19-cv-01987-RSM Document 180 Filed 08/10/21 Page 2 of 3




     traumatize Ms. Rodriguez’ family. The other parties to this Action do not oppose the sealing of
 1

 2   these materials.

 3          In addition, this Court sees no way to redact the videos which would accomplish the

 4   concerns for privacy and safety while still maintaining any significant evidentiary value.
 5
            The reasons identified above are sufficient to outweigh the public’s interest in disclosure
 6
     and justify sealing court records.
 7
            Therefore, it is hereby ORDERED ADJUDGED AND DECREED as follows:
 8
     Exhibits V 1-34 should remain SEALED.
 9

10          DATED this 10th day of August, 2021.

11

12

13                                                A
                                                  RICARDO S. MARTINEZ
14                                                CHIEF UNITED STATES DISTRICT JUDGE

15

16     Presented by:
17

18     KRUTCH LINDELL BINGHAM JONES, P.S.

19     s/ J. Nathan Bingham, WSBA #46325
       s/Jeffrey C. Jones, WSBA #7670
20
       s/James T. Anderson, WSBA #40494
21     J. Nathan Bingham, WSBA #46325
       Jeffrey C. Jones, WSBA #7670
22     James T. Anderson, WSBA #40494
       3316 Fuhrman Ave E
23     Suite 250
       Seattle, Washington 98102
24
       Telephone: (206) 682-1505
25     Facsimile: (206) 467-1823
       Email: jnb@krutchlindell.com
26     jcj@krutchlindell.com
       jta@krutchlindell.com
27
     ORDER ON PLAINTIFFS’ MOTION FOR LCR                               KRUTCH LINDELL BINGHAM JONES, P.S.
                                                                                   3316 Fuhrman Ave E
     5(g) REVIEW - 2                                                                      Suite 250
                                                                                 Seattle, Washington 98102
     2:19-cv-01987-RSM                                                     TEL. 206.682.1505  FAX 206.467.1823
            Case 2:19-cv-01987-RSM Document 180 Filed 08/10/21 Page 3 of 3




 1    TERRELL MARSHALL LAW GROUP PLLC
 2
      s/Toby J. Marshall, WSBA #32726
 3    Toby J. Marshall, WSBA #32726
      936 North 34th Street, Suite 300
 4    Seattle, Washington 98103-8869
      Telephone: (206) 816-6603
 5
      Facsimile: (206) 319-5450
 6    Email: tmarshall@terrellmarshall.com

 7    Attorneys for Plaintiffs

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER ON PLAINTIFFS’ MOTION FOR LCR                KRUTCH LINDELL BINGHAM JONES, P.S.
                                                                   3316 Fuhrman Ave E
     5(g) REVIEW - 3                                                      Suite 250
                                                                 Seattle, Washington 98102
     2:19-cv-01987-RSM                                     TEL. 206.682.1505  FAX 206.467.1823
